Citation Nr: 1544717	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-28 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right elbow condition, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, with additional service in the Puerto Rico National Guard, including a period of active duty for training (ACDUTRA) from July 8, 1975, to July 20, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, the Board remanded this case.

In July 2014, the Board denied service connection for a right elbow condition, to include as secondary to a service-connected disability.  The Veteran appealed the Board's July 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in a May 2015 Order, vacated the Board's July 2014 decision and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMR, it was noted that although the Veteran had been afforded a VA examination in April 2013, with a medical addendum opinion dated in March 2014, it was inadequate.  

Specifically, the April 2013 examiner opined that the Veteran's current right elbow pain was less likely than not related to his service because there was no evidence in the claims folder for a chronic condition for any right elbow pain after the Veteran's fall in 1975.  The diagnosis was epicondylitis.  In the addendum opinion, the examiner further reiterated, "No evidence in claim folder of any right elbow trauma with any chronic pain, loss of [function] or treatments."  The examiner also indicated that the right elbow condition was not related to the Veteran's service-connected disability which at the time was a coccyx condition (coccydynia), but did not provide an opinion on aggravation.

However, as noted in the JMR, there is evidence of a right elbow injury while the Veteran was on ACDUTRA. In a July 1975 "Medical Certificate and History," it was documented that the Veteran "sustained trauma to the right elbow and low back following a fall.  As pointed out by the JMR, the examiner's opinion was based on an incorrect factual predicate.  As such, the JMR indicated that the Veteran should be afforded a VA examination which takes into account the medical records which show trauma to the Veteran's right elbow and treatment for it in July 1975, and for the examiner to also expressly address whether the claimed right elbow condition is aggravated by his service-connected coccydynia.  

In addition, the Veteran's representative indicated that the Veteran has been diagnosed with epicondylitis, osteoarthritis, panniculitis, and right cubital syndrome.  The examiner should consider all of the Veteran's diagnosed right elbow disabilities, including any disabilities shown on the examination.  Also, the examiner should consider whether the Veteran's right elbow disability is secondary to any service-connected disability which, in addition to coccydynia, now includes a low back disability and bilateral lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right elbow disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right elbow had its clinical onset during active duty service, if right elbow arthritis was manifest within one year of the active duty service, or if any right elbow disability is related to any in-service disease, event, or injury that occurred on active duty.  The examiner should also consider whether it is more likely than not, less likely than not, or at least as likely as not, that any current right elbow disability had its clinical onset during ACDUTRA due to an injury in July 1975, or is otherwise related to any in-service disease, event, or injury that occurred on ACDUTRA.  The examiner should consider all pertinent current diagnoses including epicondylitis, osteoarthritis, panniculitis, and right cubital syndrome.

Further, based on a review of the record and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right elbow disability is proximately due to, or the result of, the service-connected low back disorder, coccydynia, or lower extremity radiculopathy.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right elbow disability is permanently aggravated by the Veteran's service-connected low back disorder, coccydynia, or lower extremity radiculopathy.  The examiner should consider all pertinent current diagnoses including epicondylitis, osteoarthritis, panniculitis, and right cubital syndrome.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

